 In the Matter of LINDNER PACKING AND - PROVISION COMPANYandAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICAN, AFL, PACKINGHOUSE WORKERS LOCAL 641CaseNo. R-4319.-Decided October 08,1942Jurisdiction:jobbing and meat packing industry.investigation and Certification of Representatives:existence of question: re-fusal to accord either of competing organizations recognition'until certifiedby the Board ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding truck drivers, salesmen, office clerks, and specified super-visory employees ; agreement as to.M. Frank C. Myers,of Denver, Colo., for the Company.Mr. Roy Reese,of Salt Lake City, Utah, for the Amalgamated.Mr. Wyndham Mortimer,of Denver, Colo., for the PWOC.Mr. E. Christal,of Denver, Colo., for the Teamsters.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE 'CASEUpon petition duly filed by Amalgamated Meat Cutters andButcherWorkmen of North America, AFL, Packinghouse WorkersLocal 641, herein called the Amalgamated, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees `of Lindner Packing and Provision Company, Denver, Colo-rado, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before WillardY.Morris,TrialExaminer.Said hearing *as held at Denver,Colorado, on September 28, 1942.The Company, the Amalgamated,Packinghouse Workers Organizing Committee, C. I. 0., herein calledthe PWOC, and International Brotherhood of Teamsters, Chauffeurs,-Warehousemen and Helpers of America, herein called the Teamsters,`1 The Teamsters appeared at the hearing onlyfor thepurpose of proving its oral agree-ment withthe Company,as hereinafter set forth.45 N. L. R. B., No. 21.493508-43-vol. 45-797,I 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon-the entire record in-the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLindner Packing and Provision Company-is a Colorado corpora-tion having its place of business at Denver, Colorado, at which it isengaged in jobbing and meat packing.During 1941 the Company'ssales amounted to approximately $2,000,000, 25 percent of whichwas shipped to points outside the State of Colorado.During thesame year the Company purchased livestock and dressed meat valuedat $1,800,000, 50 percent of which was shipped to the Company'sDenver plant from points outside the State of Colorado.The Com-pany admits it is engaged in interstate commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters amid Butcher Workmen of North Amer-ica,AFL, Packinghouse Workers Local 641, is a,labor organizationaffiliatedwith the American Federation of Labor. It admits tomembership employees of the Company.Packinghouse Workers Organizing Committee is a labor organiza-tionaffiliated with the Congress of Industrial Organizations. Itadmits to membership employees of the- Company.International Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, is a labor organization affiliated withtheAmerican Federation of Labor. It admits to membershipemployees, of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBoth the Amalgamated and the PWOC have requested the Com-pany torecognizethem as exclusive bargaining agent, for the employ-ees ofthe Company in -the unit hereinafter found appropriate, butthe Company has refusedto recognizeeither until one is certifiedby theBoard.The Teamstersrepresentsthe Company's truck driversand salesmenby virtue of an oralagreemententered into with theCompany `approximately 1 year previous to this proceeding.Neitherof the other two unions involved herein challenges the Teamsters'right to represent the Company's truck drivers andsalesmen. LINDNER PACKING AND PROVISION COMPANY'99A statement by the Regional Director, introduced in evidence atthe hearing, indicates that the Amalgamated represents a substantialnumber of employees in the appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningIV. THE APPROPRIATE UNITThe Amalgamated and the PWOC agree that the appropriate unitshould consist of all production and maintenance, employees of theCompany, excluding truck drivers, salesmen, office clerks, the super-visor of the city orders division in the shipping department, foremanof the sausage department, foreman of the sweet pickle department,and the' general supervisor, who is over all of the manufacturingdepartments.The Company took no position as to the appropriateunit.We find, in accordance with the above agreement of the unionsinvolved, that all production and maintenance employees of the Com-pany, excluding truck drivers, salesmen, office clerks, supervisor ofthe city orders division in the shipping department, foreman of thesausage department, foreman of the sweet pickle department, and thegeneral supervisor who is over all of the manufacturing departments,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be-resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-2 The statement of the Regional Director shows that the Amalgamated submitted to him75 combination application-authorization cards, all of which appear to bear genuine originalsignatures.Seventy-one of the 75 cards are dated in July 1942 and 57 bear names ofpersons whose,names are on the Company's pay roll of September 3, 1942.The PWOC submitted 11 combination application-authorization cards,all of which appearto bear genuine original signatures.Nine of the 11 cards are dated in 1937,the other 2are dated September 1942, and 4 of the cards bear names of persons whose names are onthe Company's pay roll of September 3, 1942.At the hearing the PWOC submitted 1 ad-ditional combination application-authorization card of a person whose name appeared onthe Company's pay roll of September 3, 1942. It appears that there are approximately90 employees in the appropriate unit. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Lindner Packing and Provision Company, Denver, Colorado,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-second Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during the saidpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily'laidoff, but excluding any who have since quit or been discharged forcause, to determine whether they desire to be represented byAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica,AFL, Packinghouse Workers Local 641, or by PackinghouseWorkers Organizing Committee, for the purposes of collectivebargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Directionof Election.